Case 2:20-cv-00068-B Document 20 Filed 03/19/21 Page 1 of 39   PageID #: 717



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ALABAMA
                             NORTHERN DIVISION

TAMMY MICHELLE HARRIS BUTTS,        *
                                    *
       Plaintiff,                   *
                                    *
vs.                                 *     CIVIL ACTION NO. 20-00068-B
                                    *
ANDREW M. SAUL,                     *
Commissioner of Social              *
Security,                           *
                                    *
       Defendant.                   *


                                  ORDER

       Plaintiff     Tammy   Michelle     Harris    Butts      (hereinafter

“Plaintiff”) seeks judicial review of a final decision of the

Commissioner of Social Security denying her claim for a period of

disability and disability insurance benefits under Title II of the

Social Security Act, 42 U.S.C. § 401, et seq.           On September 30,

2020, the parties consented to have the undersigned Magistrate

Judge conduct any and all proceedings in this case.             (Doc. 16).

Thus, the action was referred to the undersigned to conduct all

proceedings and order the entry of judgment in accordance with 28

U.S.C. § 636(c) and Federal Rule of Civil Procedure 73.                (Doc.

19).   Upon careful consideration of the administrative record and

the memoranda of the parties, it is hereby ORDERED that the

decision of the Commissioner be AFFIRMED.
    Case 2:20-cv-00068-B Document 20 Filed 03/19/21 Page 2 of 39   PageID #: 718



I.      Procedural History1

        Plaintiff filed her application for benefits on February 10,

2017.       (Doc.   10   at   174).      She   alleged   disability    beginning

September 24, 2016, based on back problems.                 (Id. at 174, 199,

203).       Plaintiff’s application for benefits was denied at the

initial stage.       (Id. at 70).      Upon timely request, she was granted

an administrative hearing, which was held on March 26, 2019.                (Id.

at 36, 77, 129).         Plaintiff attended the hearing with her counsel

and provided testimony related to her claims.              (Id. at 38-49, 55).

A vocational expert (hereinafter “VE”) also testified at the

hearing.        (Id. at 49-55).       On April 19, 2019, the Administrative

Law     Judge    (hereinafter    “ALJ”)    issued   an   unfavorable    decision

finding that Plaintiff is not disabled.                  (Id. at 20-31).     The

Appeals Council denied Plaintiff’s request for review on December

9, 2019.        (Id. at 5).     Therefore, the ALJ’s decision dated April

19, 2019, became the final decision of the Commissioner.                 (Id.).

        Having    exhausted     her    administrative     remedies,    Plaintiff

timely filed the present civil action.               (Doc. 1).     The parties

agree that this case is now ripe for judicial review and is

properly before this Court pursuant to 42 U.S.C. § 405(g).




1 The Court’s citations to the transcript in this order refer to
the pagination assigned in CM/ECF.

                                          2
Case 2:20-cv-00068-B Document 20 Filed 03/19/21 Page 3 of 39             PageID #: 719



II.   Issues on Appeal

           A. Whether the ALJ erred in his assessment of
              the   opinions   of   Plaintiff’s treating
              orthopedic surgeon and the non-examining
              State agency medical reviewer?

           B. Whether substantial evidence supports the
              ALJ’s   finding  that  Plaintiff’s  lumbar
              impairments do not meet or equal Listing
              1.04A?

III. Factual Background

      Plaintiff was born on August 17, 1968 and was fifty years of

age at the time of her administrative hearing on March 26, 2019.

(Doc. 10 at 38, 199).        Plaintiff has a high school diploma and

attended college but did not attain a degree.                        (Id. at 40).

Plaintiff worked as a winder tech at a paper mill from 2009 until

her alleged disability onset date of September 24, 2016.                      (Id. at

40,   223-24).      Before   that,   she    worked      as    a    cook,    waitress,

industrial supervisor, and administrative assistant.                     (Id. at 223,

225-28).

      Plaintiff testified that she can no longer work because of

chronic pain, numbness, and burning across both of her hips and

legs.   (Id. at 40-41).      Plaintiff has undergone three lower back

surgeries.    Her first surgery was performed in June 2015, prior to

her alleged onset date, and her second and third surgeries were

performed after the alleged onset date,                  in January 2017 and

December    2017,   respectively.          (See   id.    at       335,   376,    500).

Plaintiff has also received injections, medication, and physical


                                      3
    Case 2:20-cv-00068-B Document 20 Filed 03/19/21 Page 4 of 39    PageID #: 720



therapy for her lower back issues.              (See, e.g., id. at 291, 297,

354).

IV.     Standard of Review

        In reviewing claims brought under the Social Security Act,

this Court’s role is a limited one.            The Court’s review is limited

to determining (1) whether the decision of the Commissioner is

supported by substantial evidence and (2) whether the correct legal

standards were applied.2          Martin v. Sullivan, 894 F.2d 1520, 1529

(11th Cir. 1990).         A court may not decide the facts anew, reweigh

the     evidence,    or    substitute    its    judgment    for    that   of   the

Commissioner.        Sewell v. Bowen, 792 F.2d 1065, 1067 (11th Cir.

1986).      The Commissioner’s findings of fact must be affirmed if

they are based upon substantial evidence.             Brown v. Sullivan, 921

F.2d 1233, 1235 (11th Cir. 1991).              “Substantial evidence is more

than a scintilla, but less than a preponderance” and consists of

“such relevant evidence as a reasonable person would accept as

adequate to support a conclusion.”              Bloodsworth v. Heckler, 703

F.2d     1233,    1239    (11th   Cir.   1983).     In     determining    whether

substantial evidence exists, a court must view the record as a

whole, taking into account evidence both favorable and unfavorable

to the Commissioner’s decision.              Chester v. Bowen, 792 F.2d 129,



2 This Court’s review of the Commissioner’s application of legal
principles is plenary. Walker v. Bowen, 826 F.2d 996, 999 (11th
Cir. 1987).

                                         4
    Case 2:20-cv-00068-B Document 20 Filed 03/19/21 Page 5 of 39                 PageID #: 721



131 (11th Cir. 1986); Short v. Apfel, 1999 U.S. Dist. LEXIS 10163,

at *4 (S.D. Ala. June 14, 1999).

V.      Statutory and Regulatory Framework

        An individual who applies for Social Security disability

benefits      must      prove   her    disability.             20     C.F.R.     §    404.1512.

Disability         is   defined   as     the       “inability         to     engage       in   any

substantial         gainful     activity           by       reason    of     any      medically

determinable physical or mental impairment which can be expected

to result in death or which has lasted or can be expected to last

for a continuous period of not less than 12 months.”                               42 U.S.C. §

423(d)(1)(A); see also 20 C.F.R. § 404.1505(a).                                      The Social

Security regulations provide a five-step sequential evaluation

process      for     determining       whether          a    claimant      has     proven      her

disability.         See id. at § 404.1520.

        The claimant must first prove that she is not engaged in

substantial gainful activity.              Carpenter v. Comm’r of Soc. Sec.,

614 F. App’x 482, 486 (11th Cir. 2015) (per curiam).3                                The second

step     requires       the   claimant    to       prove       that    she    has     a   severe

impairment or combination of impairments.                        Id.       If, at the third

step, the claimant proves that the impairment or combination of


3 Federal Appendix cases are unpublished Eleventh Circuit opinions
and are not considered binding precedent, but they may be cited as
persuasive authority. 11th Cir. R. 36-2; Henry v. Comm’r of Soc.
Sec., 802 F.3d 1264, 1267 n.1 (11th Cir. 2015) (per curiam) (“Cases
printed in the Federal Appendix are cited as persuasive
authority.”).

                                               5
Case 2:20-cv-00068-B Document 20 Filed 03/19/21 Page 6 of 39   PageID #: 722



impairments meets or equals a listed impairment, then the claimant

is automatically found disabled regardless of age, education, or

work experience.   Id.   If the claimant cannot prevail at the third

step, the ALJ must determine the claimant’s residual functional

capacity (“RFC”) before proceeding to step four. Id. A claimant’s

RFC is an assessment, based on all relevant medical and other

evidence, of a claimant’s remaining ability to work despite her

impairments.    Lewis v. Callahan, 125 F.3d 1436, 1440 (llth Cir.

1997).

     Once a claimant’s RFC is determined, the evaluation proceeds

to the fourth step, where the claimant must prove an inability to

perform her past relevant work.         Carpenter, 614 F. App’x at 486.

If a claimant meets her burden at the fourth step, it then becomes

the Commissioner’s burden to prove at the fifth step that the

claimant is capable of engaging in another kind of substantial

gainful employment which exists in significant numbers in the

national economy, given the claimant’s RFC, age, education, and

work history.    Sryock v. Heckler, 764 F.2d 834, 836 (11th Cir.

1985) (per curiam). If the Commissioner can demonstrate that there

are such jobs the claimant can perform, the burden then shifts

back to the claimant to prove her inability to perform those jobs

in order to be found disabled.      Hale v. Bowen, 831 F.2d 1007, 1011

(11th Cir. 1987) (citing Francis v. Heckler, 749 F.2d 1562, 1564

(11th Cir. 1985)).


                                    6
Case 2:20-cv-00068-B Document 20 Filed 03/19/21 Page 7 of 39   PageID #: 723



VI.    The ALJ’s Findings

       In the case sub judice, the ALJ found that Plaintiff has the

severe impairment of degenerative disc disease of the lumbar spine

status post discectomy, revision of laminotomy with discectomy and

fusion at L5-S1, and the non-severe impairments of asthma and major

depressive disorder.        (Doc. 10 at 23-24).      The ALJ found that

Plaintiff’s   impairments,     when   considered   individually     and   in

combination, do not meet or medically equal the severity of any of

the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix

1 (20 C.F.R. §§ 404.1520(d), 404.1525, and 404.1526).          (Id. at 24-

25).   The ALJ further found that Plaintiff has the RFC to perform

a range of light work, with the following additional limitations:

she can occasionally climb ramps and stairs; she can never climb

ladders, ropes, or scaffolds; she can frequently balance; she can

occasionally stoop, kneel, crouch, and crawl; she must avoid

concentrated exposure to extreme heat, extreme cold, vibration,

and pulmonary irritants such as fumes, odors, dust, gases, and

poor ventilation; and she must avoid all exposure to hazards such

as moving machinery, moving mechanical parts, and unprotected

heights.    (Id. at 25).     Based upon the testimony of the VE, the

ALJ determined that Plaintiff is unable to perform her past

relevant work as a winder helper but can perform other jobs that

exist in significant numbers in the national economy, such as

garment sorter, folder, and information clerk.           (Id. at 29-31).


                                      7
Case 2:20-cv-00068-B Document 20 Filed 03/19/21 Page 8 of 39          PageID #: 724



Thus, the ALJ concluded that Plaintiff is not disabled.                    (Id. at

31).

VII. Discussion

               A. Substantial evidence supports the ALJ’s
                  evaluation of the medical opinion evidence.

       Plaintiff argues that the ALJ erred in discounting certain

opinions of her treating orthopedic surgeon, Timothy Holt, M.D.,

while according great weight to the opinion of Robert G. Haas,

M.D.,    the    non-examining      State       agency    medical   reviewer,   that

Plaintiff is capable of performing work at the light exertional

level with postural and environmental restrictions.                   (Doc. 13 at

4-15, 17-19). The Commissioner counters that the ALJ’s articulated

reasons for rejecting the exertional limitations set forth by Dr.

Holt are supported by substantial evidence and amount to good

cause, and that the ALJ did not err in according Dr. Haas’s opinion

great weight because it was consistent with the record as a whole.

(Doc. 14 at 4-9, 13-14).

       As part of the disability determination process, the ALJ is

tasked   with     weighing   the    opinions       and    findings   of   treating,

examining, and non-examining physicians.                 The ALJ must consider a

number of factors in determining how much weight to give to each

medical opinion, including: (1) whether the doctor has examined

the claimant; (2) the length, nature, and extent of a treating

relationship with the claimant; (3) the medical evidence and



                                           8
Case 2:20-cv-00068-B Document 20 Filed 03/19/21 Page 9 of 39   PageID #: 725



explanation supporting the doctor’s opinion; (4) how consistent

the doctor’s opinion is with the record as a whole; and (5) the

doctor’s specialization.       Forsyth v. Comm’r of Soc. Sec., 503 F.

App’x 892, 893 (11th Cir. 2013) (per curiam) (citing 20 C.F.R. §§

404.1527(c), 416.927(c)).           While “the ALJ is not required to

explicitly address each of those factors[,]” Lawton v. Comm’r of

Soc. Sec., 431 F. App’x 830, 833 (11th Cir. 2011) (per curiam),

the ALJ must specify the weight given to different medical opinions

and the reasons for doing so.          Winschel v. Comm’r of Soc. Sec.,

631 F.3d 1176, 1179 (11th Cir. 2011).

       “Generally, the opinions of examining physicians are given

more   weight   than   those   of   non-examining   physicians,    treating

physicians are given more weight than those of physicians who

examine but do not treat, and the opinions of specialists are given

more weight on issues within the area of expertise than those of

non-specialists.”      McNamee v. Soc. Sec. Admin., 164 F. App’x 919,

923 (11th Cir. 2006) (per curiam).         “The ALJ must give a treating

physician’s opinion ‘substantial or considerable weight unless

good cause is shown to the contrary.’”         Schink v. Comm’r of Soc.

Sec., 935 F.3d 1245, 1259 (11th Cir. 2019) (per curiam) (quoting

Phillips v. Barnhart, 357 F.3d 1232, 1240 (11th Cir. 2004)).            Good

cause to discredit a treating physician’s testimony “exists when

(1) the treating physician’s opinion was not bolstered by the

evidence, (2) the evidence supported a contrary finding, or (3)


                                       9
Case 2:20-cv-00068-B Document 20 Filed 03/19/21 Page 10 of 39          PageID #: 726



the treating physician’s opinion was conclusory or inconsistent

with his or her own medical records.”              Id.    “[T]he ALJ must clearly

articulate the reasons for giving less weight to the opinion of a

treating physician.”             Id.    “The failure to do so is reversible

error.”     Id.

     In   contrast,           “[t]he   opinions    of    nonexamining,     reviewing

physicians,       .   .   .    when    contrary   to    those   of   the   examining

physicians, are entitled to little weight, and standing alone do

not constitute substantial evidence.”               Sharfarz v. Bowen, 825 F.2d

278, 280 (11th Cir. 1987) (per curiam). Therefore, a non-examining

physician’s opinion does not constitute the good cause needed to

reject the opinion of a treating physician.                     Lamb v. Bowen, 847

F.2d 698, 703 (11th Cir. 1988).                 “Of course, the ALJ may reject

any medical opinion if the evidence supports a contrary finding.”

Sharfarz, 825 F.2d at 280.               “Thus, ‘[i]f an ALJ has shown good

cause to reject the opinion of a treating or examining physician,

the ALJ may then properly rely on the opinion of a non-examining

medical source if it is consistent with the objective evidence of

record.’”     Smith v. Berryhill, 2018 U.S. Dist. LEXIS 185494, at

*15, 2018 WL 5624267, at *7 (S.D. Ala. Oct. 30, 2018) (quoting

Ethridge v. Berryhill, 2017 U.S. Dist. LEXIS 174883, at *11-13,

2017 WL 4780619, at *5 (M.D. Ala. Oct. 23, 2017) (citing cases)).

Dr. Holt’s Opinion

     On March 21, 2019, Plaintiff’s treating orthopedic spine


                                           10
Case 2:20-cv-00068-B Document 20 Filed 03/19/21 Page 11 of 39   PageID #: 727



surgeon, Dr. Holt, completed an Estimated Functional Capacities

Form, in which he opined that Plaintiff could occasionally (but

not frequently) lift and carry up to twenty pounds; never lift or

carry more than twenty pounds; and sit, stand, and walk for two

hours each in an eight-hour workday.        (Doc. 10 at 635).      Dr. Holt

indicated that Plaintiff could never bend, squat, or crawl, but

could occasionally climb and reach above shoulder level.              (Id.).

Dr. Holt also indicated that Plaintiff could use both hands for

repetitive actions such as simple grasping, pushing and pulling,

and fine manipulation, and could use both feet for repetitive

movements such as operating foot controls, albeit with limited

pressure.    (Id.).   He further opined that Plaintiff was totally

unable to work at unprotected heights; moderately restricted in

her abilities to work around moving machinery and drive automotive

equipment; and mildly restricted in her abilities to be exposed to

marked changes in temperatures and humidity and to dust, fumes,

and gases.   (Id. at 635-36).

     The ALJ summarized the opinions in Dr. Holt’s medical source

statement and accorded significant weight to Dr. Holt’s postural

and environmental restrictions.       (Id. at 28-29).    However, the ALJ

found Dr. Holt’s opinion that Plaintiff could only sit, stand, and

walk for two hours each in an eight-hour workday to be unsupported

by the objective medical evidence or imaging studies, and he stated

that “the evidence showing no neurological deficit, normal gait


                                    11
Case 2:20-cv-00068-B Document 20 Filed 03/19/21 Page 12 of 39   PageID #: 728



and station do not support [Dr. Holt’s] exertional limitations.”

(Id. at 29).

Dr. Haas’s Opinion

      On March 17, 2017, Dr. Haas, the non-examining State agency

medical consultant, completed a Physical RFC Assessment based on

his   review   of   the   records   then   available.    With     regard   to

Plaintiff’s exertional limitations, Dr. Haas opined that Plaintiff

could lift and/or carry up to twenty pounds occasionally and up to

ten pounds frequently; stand and/or walk for a total of about six

hours in an eight-hour workday; sit for a total of about six hours

in an eight-hour workday; and was unlimited in her abilities to

push and pull, except for the stated lift/carry limitations.            (Id.

at 64). As to postural limitations, Dr. Haas stated that Plaintiff

could occasionally climb ramps and stairs; could never climb

ladders, ropes, or scaffolds; and could occasionally stoop, kneel,

crouch, and crawl.        (Id.).    Dr. Haas also opined that Plaintiff

could not have concentrated exposure to extreme cold, extreme heat,

vibration, or hazards such as machinery or heights.             (Id. at 65).

After stating that Dr. Holt’s exertional limitations were not

supported by the evidence, ALJ afforded “great weight to the

opinion of [Dr. Haas] that [Plaintiff] could perform light exertion

with postural and environmental restrictions.”          (Id. at 29).




                                      12
Case 2:20-cv-00068-B Document 20 Filed 03/19/21 Page 13 of 39           PageID #: 729



Whether Substantial Evidence Supports the ALJ’s Decision to
Discount the Opinions of Dr. Holt Regarding Plaintiff’s Exertional
Limitations

     As    noted   previously,       the    ALJ     rejected     the     exertional

limitations set forth by Dr. Holt, finding them unsupported by the

objective medical evidence or imaging studies, including “the

evidence    showing      no    neurological       deficit,     normal     gait   and

station[.]”     (Id.).        This justification clearly falls within the

category of good cause required to discount the opinion of a

treating physician.            See Schink, 935 F.3d at 1259.               However,

Plaintiff contends that the ALJ’s rationale is pretextual and

unsupported by substantial evidence, because Dr. Holt’s opinion is

consistent with the surgeries performed on Plaintiff, her positive

physical examination findings, and MRI and x-ray results.                    Indeed,

Plaintiff submits that Dr. Haas’s assessment is the only evidence

in the record that is inconsistent with Dr. Holt’s opinions. (Doc.

13 at 11-15).

     The record reflects that Plaintiff complained of lower back

pain radiating into both legs during visits to MedCenter Demopolis

in May and June 2015.            (Doc. 10 at 288, 292, 295).               Physical

examinations revealed tenderness in the lumbar spine and positive

straight leg raise bilaterally.            (Id. at 289, 293, 296).            An MRI

of Plaintiff’s lumbar spine on June 11, 2015 revealed multi-level

degenerative disease and a large paracentral disc protrusion at

L5-S1 exerting mass effect on the left S1 nerve root.                       (Id. at


                                       13
Case 2:20-cv-00068-B Document 20 Filed 03/19/21 Page 14 of 39        PageID #: 730



298).

       Plaintiff presented to orthopedic surgeon Todd Volkman, M.D.

the next day.         (Id. at 337).           She reported difficulty with

transitioning due to discomfort in the left buttock and tenderness

over    the    left   sacroiliac     (“SI”)    region,    but   no   right-sided

discomfort.      (Id.).    On examination, Plaintiff’s lumbar flexion

and extension were limited due to discomfort; she could sustain

stance    on    her    toes   and     heels    and     single   stand     without

Trendelenburg; and she had a negative straight leg raise on the

right but a markedly positive straight leg raise on the left.

(Id.).    Plaintiff indicated that she wished to undergo surgery,

and Dr. Volkman performed a left L5-S1 laminotomy and discectomy

without complication on June 15, 2015.               (Id. at 335, 337).

       At a follow-up visit on June 24, 2015, it was noted that

Plaintiff was ambulating well, and Plaintiff reported that her leg

pain was gone and that she was having some mild soreness in her

lower back but overall felt very well.            (Id. at 340).      On July 15,

2015, Dr. Volkman noted that Plaintiff’s preoperative symptoms had

resolved, and that Plaintiff was doing very well, feeling very

good, and was very happy.           (Id. at 342).      Dr. Volkman also noted

that Plaintiff was walking three to four miles daily, and he

instructed her to gradually increase her activities.                  (Id.).    On

August 5, 2015, Plaintiff continued to report no leg pain but did

report some soreness in the back, which Dr. Volkman stated was


                                        14
Case 2:20-cv-00068-B Document 20 Filed 03/19/21 Page 15 of 39        PageID #: 731



“not unexpected.”     (Id. at 343).          Three weeks later, Dr. Volkman

again noted that Plaintiff was doing well and that her preoperative

symptoms had resolved, and he cleared her to return to full duty

work on August 31, 2015.       (Id. at 345).

       At a visit to MedCenter Demopolis on September 20, 2015,

Plaintiff exhibited full range of motion in her back, negative

straight leg raise, and no tenderness to palpation.                 (Id. at 300).

During a primary care visit on June 24, 2016, it was noted that

Plaintiff’s gait and station appeared grossly normal, she moved

all extremities well with full range of motion, and no focal

neurological deficit was appreciated.               (Id. at 262).

       Later,   on   September   30,        2016,    Plaintiff     presented    to

MedCenter Demopolis complaining of lower back pain radiating down

her left leg, which she said had started one week earlier.                     (Id.

at 316).    On examination, Plaintiff’s had full range of motion,

negative   straight    leg   raise,    and     her    back   was    nontender   to

palpation, but she reported pain with palpation along her left

buttock and pain and numbness down her leg.               (Id. at 317).

       Plaintiff returned to Dr. Volkman on October 3, 2016, who

stated that she had done well postoperatively but had recently

started having back and leg symptoms, which gradually worsened and

were not relieved by medication.        (Id. at 351).        Dr. Volkman noted

that    radiographs    of    Plaintiff’s       lumbar     spine     demonstrated

maintained lordosis with disc space narrowing at L5-S1 and a slight


                                       15
Case 2:20-cv-00068-B Document 20 Filed 03/19/21 Page 16 of 39       PageID #: 732



listhesis at L4-L5.         (Id.).    On examination, Plaintiff had a

positive   straight   leg    raise   on   the   left       and    complained     of

significant left-sided pain.         (Id.).     Dr. Volkman attempted to

order an MRI, which was denied by Plaintiff’s insurance company

until Plaintiff had first tried medication and physical therapy.

(Id. at 351, 368).

     On November 17, 2016, Plaintiff presented to Dr. Holt for a

second opinion.    (Id. at 367).     She complained of lower back pain,

bilateral buttock pain, and pain in both legs.              (Id.).    Plaintiff

told Dr. Holt that she had reinjured her back at work on September

23, 2016, and that she did not mention the injury that day but

instead informed her employer about a week later after she noticed

that the pain was not improving and, if anything, was getting

worse.   (Id. at 368).     She also reported that she had done physical

therapy for one day but was unable to continue after it exacerbated

her symptoms.     (Id.).

     On examination, Dr. Holt noted that Plaintiff “may have a

little bit of weakness on the left especially on extension of the

great toe and plantar flexion”; had “strongly positive” Cram,

Lasegue,   and   straight    leg   raising    tests   on    the    left;   had   a

“somewhat positive” femoral stretch; had a positive contralateral

straight leg raise; and had trace/4 deep tendon reflexes and no

crossed adductor.     (Id. at 368-69).        Dr. Holt also noted that x-

rays showed early degenerative changes in the SI joints and lumbar


                                     16
Case 2:20-cv-00068-B Document 20 Filed 03/19/21 Page 17 of 39       PageID #: 733



spine; collapse at L5-S1; anterolisthesis of L4 on L5; and “a slip

at the L4-5 level” on flexion and extension.           (Id. at 369).

     Plaintiff finally underwent a second lumbar spine MRI on

December   1,   2016,   which   showed     a   recurrent    L5-S1    left   disc

herniation compressing the left S1 nerve root.                (Id. at 371).

Plaintiff returned to Dr. Holt to review her MRI that day.                  (Id.

at 365).   On examination, Plaintiff’s straight leg raising, Cram,

and Lasegue tests remained positive, and she showed some weakness

on plantar flexion, being at about 4+/5 as compared to relatively

normal strength originally.          (Id. at 366).     Plaintiff indicated

that she would like to proceed with surgery. (Id.). She presented

to Dr. Holt for a preoperative exam on January 16, 2017, and a

lumbar spine x-ray was performed, which revealed mild anterior

spondylosis and mild convex right curvature at L2, but normal disc

and vertebral body height and no acute traumatic, inflammatory, or

neoplastic changes.     (Id. at 363, 370).

     Dr.   Holt    performed    an     inpatient     left    L5-S1     revision

laminotomy with discectomy on January 23, 2017.               (Id. at 376).

During a post-surgery consultation the following day, Plaintiff

demonstrated full range of motion and bilateral strength, and her

fine and gross motor function appeared to be intact. (Id. at 373).

Dr. Holt noted that Plaintiff had done well postoperatively, her

leg pain was resolved, and she was intact neurologically, and

Plaintiff was discharged from the hospital.           (Id. at 375).


                                      17
Case 2:20-cv-00068-B Document 20 Filed 03/19/21 Page 18 of 39         PageID #: 734



     On January 31, 2017, Plaintiff presented to Dr. Holt for a

wound check and stated that she was feeling well with minimal pain.

(Id. at 361).         However, at a subsequent visit to Dr. Holt on

February 23, 2017, Plaintiff reported that she had “been pretty

much asymptomatic” after her surgery but had “felt a pop in her

back” one day, at which time she began experiencing lower back

pain radiating down both legs.           (Id. at 467-68).        Dr. Holt noted

that x-rays showed instability at the L4-L5 and L5-S1 levels. (Id.

at 468).    Dr. Holt further stated that he would send Plaintiff to

physical therapy, although he didn’t believe it would help with

her inherent instability, and that he would like to arrange a

fusion at the L5-S1 level, and possibly the L4-L5 level as well.

(Id.).

     Plaintiff was scheduled for surgery on April 17, 2017, but it

was put on hold because her insurance company required that she

first try physical therapy.            (Id. at 517).      On August 10, 2017,

Plaintiff returned to Dr. Holt for a follow-up after nine weeks of

physical therapy.        (Id. at 509-10).         She reported that physical

therapy had helped “a little” but she was still having lower back

pain radiating down both legs and burning and stinging in both

feet.      (Id. at 509).         On examination, Plaintiff had pain on

extension      past   neutral,   her    forward    flexion    was     about    50-60

degrees, her Cram and Lasegue tests were positive, and she had no

clonus   and    normal   Babinski      sign.      (Id.   at   510).      Dr.    Holt


                                        18
Case 2:20-cv-00068-B Document 20 Filed 03/19/21 Page 19 of 39   PageID #: 735



recommended a fusion at L5-S1 and L4-L5, and Plaintiff indicated

that she wished to go forward with the surgery.          (Id.).

      On December 18, 2017, Plaintiff presented to her primary care

physician, Ronnie T. Chu, M.D., for presurgical clearance.               (Id.

at 578-79).      On examination, Dr. Chu noted that Plaintiff moved

all extremities well with full range of motion, her gait and

station appeared grossly normal, and no focal neurological deficit

was appreciated.      (Id. at 578).      A preoperative lumbar spine x-

ray on December 20, 2017 revealed minimal discogenic change at L4-

L5 and L3-L4, intact SI joints, and accentuation of the lumbar

lordosis, and it was noted that there was no significant change

from the study performed on January 16, 2017.          (Id. at 545).

      On December 27, 2017, Dr. Holt performed a posterior segmental

instrumentation and posterolateral fusion at L4-L5 and L5-S1, and

L4 laminectomy with foraminotomies.        (Id. at 500).    The next day,

Dr. Holt noted that Plaintiff had done well postoperatively and

was   intact    neurologically,   and    she   was   discharged   from   the

hospital.      (Id. at 499).   At a wound check on January 10, 2018,

Plaintiff reported that she was doing well except for surgical

pain, which was worse at night.          (Id. at 503).     On February 8,

2018, Plaintiff told Dr. Holt that she was eighty to ninety percent

improved from her preoperative level.           (Id. at 562).      Dr. Holt

noted that Plaintiff was intact neurologically, and that x-rays

showed the rod and screw device in good position at L4-L5 and L5-


                                    19
Case 2:20-cv-00068-B Document 20 Filed 03/19/21 Page 20 of 39   PageID #: 736



S1, but “a little bit of slip” at L3-L4.               (Id.).      Dr. Holt

prescribed    a    muscle    relaxer,    decreased     Plaintiff’s       pain

medications, and prescribed physical therapy.          (Id.).

     A physical therapy recertification note dated April 4, 2018

stated that Plaintiff was more mobile and was ready to get back to

regular activities, and that Plaintiff reported 0/10 pain on

arrival and fifty percent improvement since beginning therapy.

(Id. at 565).     It was noted that Plaintiff had been having muscle

cramps in her diaphragm, lower back, and legs, but that the cramps

had mostly subsided.     (Id.).   It was also noted that Plaintiff was

not allowed to sit in recliners, “and if sitting for long rides

[Plaintiff] must take 20 min[utes] walk.”         (Id.).

     Plaintiff presented to Dr. Holt for a follow-up on April 5,

2018.   (Id. at 559).   Dr. Holt noted that Plaintiff had “done great

in therapy” but was still having trouble sitting for any amount of

time.   (Id. at 559-60).      He also noted that Plaintiff reported

overall ninety percent improvement since her surgery and that she

was intact neurologically.        (Id. at 560).     Dr. Holt stated that

Plaintiff would continue therapy for six more weeks.            (Id.).

     On August 2, 2018, Plaintiff returned to Dr. Holt and reported

that she was still having some lower back pain, pain radiating

into her left tailbone, and numbness in her legs and feet, but was

about seventy percent improved from her preoperative level.              (Id.

at 590-91).   On examination, Plaintiff had positive thigh thrust,


                                    20
Case 2:20-cv-00068-B Document 20 Filed 03/19/21 Page 21 of 39       PageID #: 737



lateral compression, Gaenslen, Faber, and Fortin tests.                  (Id. at

591). Dr. Holt stated that he believed Plaintiff’s primary problem

was now her SI joints, he explained that the next step would be to

try SI joint injections, which the record suggests Plaintiff may

have received in September 2018.            (See id. at 591, 599).

     Plaintiff presented to Dr. Chu for a wellness physical on

September 27, 2018, and the record from that visit reflects no

complaints or diagnoses relating to her lower back.                 (See id. at

605-07).    On examination, Dr. Chu noted that Plaintiff’s gait and

station appeared grossly normal, and he found no focal neurological

deficit.     (Id. at 605).

     Plaintiff    again    saw   Dr.   Chu    on   February   19,     2019,    now

complaining of depression and anxiety, which she stated had gotten

significantly worse over the past two months.                   (Id. at 618).

Plaintiff reported that she had “anger from 3 failed back surgeries

because she has been told she can no longer work.”                    (Id.).    On

examination, Dr. Chu noted that Plaintiff’s gait and station

appeared grossly normal, she moved all extremities well with full

range of motion, and no focal neurological deficit was appreciated.

(Id.).     Dr. Chu also noted that Plaintiff had a prescription to

take Gabapentin three times per day but was only taking the

medication    twice   a   day,   and   he    encouraged   her    to    take    the

medication as it was prescribed rather than as needed.                   (Id. at

619).


                                       21
Case 2:20-cv-00068-B Document 20 Filed 03/19/21 Page 22 of 39       PageID #: 738



     On February 28, 2019, Plaintiff returned to Dr. Holt and

reported that she was still having lower back pain radiating down

both legs into her feet, as well as occasional numbness and burning

in her buttocks, legs, and feet.            (Id. at 630).        Dr. Holt noted

that Plaintiff “had been doing quite well until about a month

ago[,]” when she began having increasing radiating pain in her

lower    extremities.      (Id.   at   631).      A    physical     examination

demonstrated positive Fortin, thigh thrust, lateral compression,

Gaenslen,   and   Faber   tests   bilaterally;        positive    straight   leg

raising, Cram, and Lasegue tests bilaterally; and no clonus and

normal Babinski sign.        (Id.).     A review of Plaintiff’s x-rays

showed that the rod and screw device was still in good position

and there was excellent bone graft in the posterolateral gutters,

but the SI joints were sclerotic and there was a little bit of

degeneration above the level of her fusion.                (Id.).      Dr. Holt

recommended another lumbar spine MRI and, if that was negative,

possible SI joint injections to confirm the source of Plaintiff’s

pain. (Id.). He stated: “I think this is adjacent level disease.”

(Id.).

     In his decision, the ALJ discussed the medical record evidence

in great detail, along with Plaintiff’s reports and testimony

regarding her activities and abilities. (See id. at 23-29). After

stating    that   he   accorded   “significant    weight”      to   Dr.   Holt’s

opinions    regarding     Plaintiff’s       postural     and      environmental


                                       22
Case 2:20-cv-00068-B Document 20 Filed 03/19/21 Page 23 of 39    PageID #: 739



restrictions, the ALJ stated that Dr. Holt’s opinions regarding

Plaintiff’s    exertional   limitations    were     not   supported   by   the

objective medical evidence or imaging studies, and he explained

this finding as follows:

     The claimant did have revision of her laminotomy at L5-
     S1 in January 2017 and fusion in December 2017. She was
     limited on post-op visit to no excessive walking or
     sitting or lifting two pounds. However, by February and
     April 2018 she reported she did have 80-90% improvement.
     The examination showed she was neurologically intact.
     Imaging showed good position of her rod and screws with
     a little slip at L3-4. It was noted in February 2019
     that she had been doing quite well until a month ago.
     Imaging showed her rod and screw in good position. There
     was excellent bone graft in the posterolateral gutters
     and SI joint was sclerotic. There was only a little bit
     of degenerative [sic] above the level of her fusion. Her
     allegations that she could no longer work are not
     consistent with her reported improvement and imaging
     studies. Moreover, it was noted during evaluations with
     Dr. Chu that she had no neurological deficits. Her gait
     and station appeared normal.

     Accordingly, I accord significant weight to Dr. Holt
     regarding his nonexertional limitations. However, the
     evidence showing no neurological deficit, normal gait
     and station do not support his exertional limitations.

(Id. at 29) (internal record citations omitted).

     A court must affirm an ALJ’s decision if there exists “such

relevant evidence as a reasonable person would accept as adequate

to support a conclusion.”       Winschel, 631 F.3d at 1178.         Moreover,

it is not for the court to “decide the facts anew, reweigh the

evidence,     or   substitute    our     judgment     for    that     of   the

[Commissioner].”     Bloodsworth, 703 F.2d at 1239.             “Even if the

evidence    preponderates    against     the   [Commissioner’s]       factual


                                    23
Case 2:20-cv-00068-B Document 20 Filed 03/19/21 Page 24 of 39      PageID #: 740



findings, we must affirm if the decision reached is supported by

substantial evidence.”          Martin v. Sullivan, 894 F.2d 1520, 1529

(11th Cir. 1990).

       Here, the ALJ cited to substantial evidence from Dr. Holt’s

own treatment notes, as well as from Dr. Chu’s treatment notes,

that   supports    the    ALJ’s       conclusion    that   Dr.   Holt’s   stated

exertional limitations were too restrictive.                 Specifically, the

record      reflects    great    improvement       in   Plaintiff’s   symptoms

following her December 2017 fusion surgery, including Plaintiff’s

reports of eighty to ninety percent improvement from preoperative

levels in February and April 2018, 0/10 pain in April 2018, and

seventy percent improvement as late as August 2018.                (See Doc. 10

at 499, 505, 560-62, 565, 591).               When Plaintiff’s August 2, 2018

examination suggested SI joint problems, Dr. Holt discussed the

possibility of injections, and the record suggests that Plaintiff

received bilateral SI joint injections in early September 2018 and

had no lower back complaints at a physical later that month.                (See

id. at 591, 599, 625-27).

       Indeed, the record reflects that Plaintiff was doing “quite

well” until early 2019.         (See id. at 631; see also id. at 605-07).

Only   in    February    2019   did    Plaintiff    report   increasing   pain,

beginning with her visit to Dr. Chu on February 19, 2019.                   (See

id. at 618).      However, Dr. Chu’s notes from that date, and from

prior dates of treatment, reflect that Plaintiff was in no acute


                                         24
Case 2:20-cv-00068-B Document 20 Filed 03/19/21 Page 25 of 39      PageID #: 741



distress,    her   gait   and   station    were   grossly   normal,     and   no

neurological deficits were noted; moreover, Plaintiff was not

taking her Gabapentin as prescribed.           (See id. at 262, 578, 605,

618-19).    Although Dr. Holt’s physical examination of Plaintiff on

February 28, 2019 yielded multiple positive findings, Plaintiff’s

x-rays showed the rod and screw device in good position, excellent

bone graft in the posterolateral gutters, sclerosis in the SI

joints, and slight degeneration above the level of her fusion.

(See id. at 631).     This was consistent with x-rays taken in 2018

- when Plaintiff reported eighty to ninety percent improvement

from her preoperative level – which also showed the rod and screw

device in good position, degenerative changes in the SI joints,

and collapse or “slip” at L3-L4.           (See id. at 560, 562).

     In addition, the record does not document any impairments to

Plaintiff’s upper extremities that would place further limits on

her abilities to lift or carry beyond those imposed by her lumbar

impairments;   indeed,     multiple   treatment     notes   from    Dr.   Chu’s

office reflect that Plaintiff moved all extremities well with full

range of motion.      (See id. at 262, 578, 618).           Nor is there any

objective evidence that Plaintiff had an abnormal or antalgic gait

or required the use of any assistive device to ambulate.

     Although Plaintiff has cited evidence in the record which she

claims contradicts the ALJ’s assessment of Dr. Holt’s opinions,

the relevant issue is whether the ALJ’s assessment is supported by


                                      25
Case 2:20-cv-00068-B Document 20 Filed 03/19/21 Page 26 of 39      PageID #: 742



substantial evidence.        See Figueroa v. Comm’r of Soc. Sec., 2017

U.S. Dist. LEXIS 181734, at *15, 2017 WL 4992021, at *5 (M.D. Fla.

Nov. 2, 2017).        The ALJ summarized the evidence in detail and

provided specific reasons, supported by substantial evidence, for

rejecting Dr. Holt’s opinions regarding Plaintiff’s exertional

limitations.       While the record could possibly support a different

finding, the Court cannot second guess the ALJ about the weight

assigned to Dr. Holt’s opinions when he articulated a specific

justification based upon adequate reasoning.            See Hunter v. Soc.

Sec. Admin., Comm’r, 808 F.3d 818, 823 (11th Cir. 2015).                This is

particularly true given that the treatment records of both Dr.

Holt   and   Dr.    Chu   provide   substantial    support   for    the   ALJ’s

decision.

       Plaintiff points out that the ALJ did not state the specific

weight that was given to Dr. Holt’s opinions regarding Plaintiff’s

sitting, standing, and walking limitations, or to Dr. Holt’s

implied opinion that Plaintiff would only be capable of working

for six hours in an eight-hour workday.4          (Doc. 13 at 10). However,

“there is no rigid requirement that the ALJ specifically refer to

every piece of evidence in his decision,” so long as the decision



4 Dr. Holt did not specifically state that Plaintiff could only
work for six hours in an eight-hour workday, but that opinion can
be implied from Dr. Holt’s statements that Plaintiff could sit for
two hours, stand for two hours, and walk for two hours in an eight-
hour workday. (See Doc. 10 at 635).

                                      26
Case 2:20-cv-00068-B Document 20 Filed 03/19/21 Page 27 of 39    PageID #: 743



“is not a broad rejection which is ‘not enough to enable [the

Court] to conclude that [the ALJ] considered [Plaintiff’s] medical

condition as a whole.’”         Dyer v. Barnhart, 395 F.3d 1206, 1211

(11th Cir. 2005) (citation omitted).        As reflected above, the ALJ

did refer to Dr. Holt’s opinions that “the claimant could only

sit, stand and walk two hours in an eight-hour workday[,]” and he

made clear that he found these exertional limitations to be

unsupported by the evidence of record and explained the rationale

for that finding.        (See Doc. 10 at 29).    Even if the ALJ erred in

failing to explicitly assign weight to every aspect of Dr. Holt’s

medical source statement, such error was harmless because the ALJ’s

rejection of Dr. Holt’s stated exertional limitations was based on

substantial evidence.        See Newberry v. Comm’r, Soc. Sec. Admin.,

572 F. App’x 671, 672 (11th Cir. 2014) (per curiam); Adams v.

Comm’r, Soc. Sec. Admin., 586 F. App’x 531, 534 (11th Cir. 2014)

(per curiam) (“[T]he ALJ did not err by failing to specifically

address   Adams’s   neurologist’s     opinion    that   she     should   avoid

frequent overhead reaching, and that she needed to take 5–minute

breaks every 45 minutes, as his written decision made clear that

he considered both the neurologist’s opinion and Adams’s medical

condition as a whole.”).          Thus, the Court finds that the ALJ

articulated good cause, supported by substantial evidence, to

reject    Dr.   Holt’s    opinions   regarding   Plaintiff’s      exertional

limitations.


                                     27
Case 2:20-cv-00068-B Document 20 Filed 03/19/21 Page 28 of 39     PageID #: 744



Whether the ALJ Properly Accorded Great Weight to the Opinions of
Dr. Haas

      As noted, Dr. Haas, the State agency medical reviewer, opined

that Plaintiff could perform work at the light exertional level,

with some additional postural and environmental restrictions.

(See Doc. 10 at 64-66); see also 20 C.F.R. § 404.1567(b) (defining

“light work”); Social Security Ruling 83-10, 1983 SSR LEXIS 30, at

*14, 1983 WL 31251, at *6 (S.S.A. 1983) (providing that “the full

range of light work requires standing or walking, off and on, for

a total of approximately 6 hours of an 8-hour workday”).                     In

formulating his Physical RFC Assessment in March 2017, Dr. Haas

relied on the available evidence in the record, including 2016

treatment notes from Dr. Chu’s office, 2016 and January 2017

treatment notes from Dr. Holt’s office, and surgical records for

Plaintiff’s   January    2017   left    L5-S1   revision    laminotomy     with

discectomy.    (See Doc. 10 at 65-66).          Dr. Haas noted that x-rays

showed anterolisthesis of the spine, which could reasonably be

assumed to cause Plaintiff’s alleged symptoms.              (Id. at 66).     He

further noted that Plaintiff had a recurrent herniated nucleus

pulposus, but that she appeared to be healing well after surgery

and reported minimal pain.       (Id.).     He also noted that there was

no   indication   of   gait   disturbance    even   prior    to   Plaintiff’s

revision surgery.      (Id.).

      Plaintiff argues that the ALJ erred in giving great weight to



                                       28
Case 2:20-cv-00068-B Document 20 Filed 03/19/21 Page 29 of 39   PageID #: 745



Dr. Haas’s opinions because Dr. Haas did not have a significant

portion of the medical evidence available for review.           (Doc. 13 at

17).     Indeed, it appears that the most recent record reviewed by

Dr. Haas was the record from Dr. Holt’s January 31, 2017 post-

surgical wound check, where Dr. Holt noted that Plaintiff reported

feeling well with minimal pain.             (See Doc. 10 at 66, 361).

Plaintiff argues that there is “obviously more to the story[,]”

and that subsequent medical evidence, including her December 2017

fusion    surgery   and   Dr.   Holt’s    most   recent   treatment   notes,

undermines the rationale behind Dr. Haas’s assessment.             (Doc. 13

at 18).     The Commissioner counters that the timing of Dr. Haas’s

assessment is not determinative of the weight to be assigned to

his opinions and contends that the ALJ properly assigned Dr. Haas’s

opinions great weight because they were consistent with the record

as a whole.     (Doc. 14 at 14).     Because the Court concludes that

Dr. Holt’s stated exertional limitations were properly discounted

by the ALJ, the ALJ could properly give the opinions of Dr. Haas,

the non-examining medical reviewer, great weight so long as they

were consistent with the medical record, including the objective

medical evidence. See Flowers v. Comm’r of Soc. Sec., 441 F. App’x

735, 743 (11th Cir. 2011) (per curiam).

       Plaintiff is correct that “there is more to the story” than

that which was available to Dr. Haas, including Dr. Holt’s findings

of instability in x-rays taken after Plaintiff’s January 2017


                                     29
Case 2:20-cv-00068-B Document 20 Filed 03/19/21 Page 30 of 39   PageID #: 746



revision surgery, Dr. Holt’s performance of a spinal fusion in

December 2017, Plaintiff’s reports of great improvement following

her   fusion,   and    Plaintiff’s    recent   complaints    of   worsening

symptoms.   However, while the subsequent treatment record provides

further insight and context as to Plaintiff’s conditions, it does

not conflict with Dr. Haas’s opinion that Plaintiff can perform

work at the light exertional level with additional postural and

environmental restrictions.

      For example, Dr. Haas cited June 2016 examination results

from Dr. Chu’s office indicating good movement of all extremities

and normal gait and station, and he noted there was no indication

of gait disturbance prior to Plaintiff’s second surgery.                (See

Doc. 10 at 65-66).         Importantly, all of Dr. Chu’s subsequent

records, including his most recent notes from February 2019, are

consistent with those earlier findings cited by Dr. Haas.               (See

id. at 262, 578, 605, 618).          Dr. Chu’s notes from February 2019

also reflect that despite her alleged chronic lower back pain, her

gait and station were normal, no neurological deficits were noted,

and she was taking Gabapentin less frequently than prescribed.

(See id. at 619).

      In   addition,   a   lumbar   spine   x-ray   taken   shortly   before

Plaintiff’s fusion in December 2017 revealed no significant change

from a previous study dated January 16, 2017, before Plaintiff’s

prior surgery. (See id. at 545). Plaintiff’s December 2017 fusion


                                      30
Case 2:20-cv-00068-B Document 20 Filed 03/19/21 Page 31 of 39     PageID #: 747



was performed without complication, and the record reflects that

she did well for an extended period of time after that surgery.

Moreover, the most recent imaging studies showed Plaintiff’s rod

and   screw   in   good   position   and     excellent   bone   graft   in   the

posterolateral      gutters.         While     the   studies    showed       some

degeneration at adjacent levels, and Dr. Holt recorded a number of

positive findings in his most recent physical examination, these

alone do not demonstrate that Plaintiff is unable to perform the

exertional     requirements     of    light     work,    particularly        when

considered along with the evidence cited above that reflects

otherwise.5

Summary of the ALJ’s Treatment of the Opinions of Dr. Holt and Dr.
Haas

      In sum, the ALJ provided adequate reasoning for finding Dr.

Holt’s opinions regarding Plaintiff’s exertional limitations to be

overly restrictive.       It was therefore proper for the ALJ to accord

Dr. Haas’s opinion great weight, even though Dr. Haas was a non-

examining physician, because Plaintiff’s treatment records from

both before and after the time Dr. Haas completed his assessment

do not conflict with Dr. Haas’s opinion that Plaintiff can perform



5 To be sure, Dr. Holt’s medical source statement, submitted two
years after Dr. Haas’s assessment, does conflict with Dr. Haas’s
conclusion that Plaintiff can perform the exertional requirements
of light work. However, as explained above, the ALJ rejected Dr.
Holt’s opinions regarding Plaintiff’s exertional limitations and
provided good cause for doing so.

                                      31
Case 2:20-cv-00068-B Document 20 Filed 03/19/21 Page 32 of 39          PageID #: 748



light   exertion      with   additional       postural       and   environmental

restrictions.     Accordingly, Plaintiff’s claim must fail.

           B.    Substantial evidence supports the ALJ’s
                 determination      that      Plaintiff’s
                 impairments do not meet or equal Listing
                 1.04A.

      Plaintiff further argues that the ALJ erred at step three of

the sequential evaluation process in failing to find that her

impairments meet or medically equal Listing 1.04A for disorders of

the   spine,    and   Plaintiff   asserts      that    the    ALJ’s    failure    to

specifically      address    Listing        1.04A     and    explain      why    its

requirements were not met requires remand.                  (Doc. 13 at 16-17).

The   Commissioner     counters   that       the    ALJ     properly    considered

Plaintiff’s impairments at step three, and that the ALJ’s implicit

finding that Plaintiff’s impairments do not meet or equal Listing

1.04A is supported by substantial evidence.                 (Doc. 14 at 9-13).

      At step three, a claimant is conclusively presumed to be

disabled if she meets or equals the level of severity of a listed

impairment, or Listing.       Crayton v. Callahan, 120 F.3d 1217, 1219

(11th Cir. 1997); 20 C.F.R. § 404.1520(a)(4)(iii).

      To “meet” a Listing, a claimant must have a diagnosis
      included in the Listings and must provide medical
      reports documenting that the conditions meet the
      specific criteria of the Listings and the duration
      requirement. See 20 C.F.R. § 404.1525(a)-(d). To “equal”
      a Listing, the medical findings must be “at least equal
      in severity and duration to the listed findings.” See 20
      C.F.R. § 404.1526(a). If a claimant has more than one
      impairment, and none meets or equals a listed
      impairment, the Commissioner reviews the impairments’


                                       32
Case 2:20-cv-00068-B Document 20 Filed 03/19/21 Page 33 of 39   PageID #: 749



     symptoms, signs, and laboratory findings to determine
     whether the combination is medically equal to any listed
     impairment. See id.

Wilson v. Barnhart, 284 F.3d 1219, 1224 (11th Cir. 2002).

     When a claimant contends that she has an impairment meeting

or equaling a listed impairment, she “must present specific medical

findings that meet the various tests listed under the description

of the applicable impairment or . . . present medical evidence

which describes how the impairment has such an equivalency.”            Bell

v. Bowen, 796 F.2d 1350, 1353 (11th Cir. 1986) (per curiam).

“Diagnosis of a listed impairment is not alone sufficient; the

record must contain corroborative medical evidence supported by

clinical and laboratory findings.”        Carnes v. Sullivan, 936 F.2d

1215, 1218 (11th Cir. 1991).        “For a claimant to show that his

impairment matches a listing, it must meet all of the specified

medical criteria [for the Listing].        An impairment that manifests

only some of those criteria, no matter how severely, does not

qualify.”   Sullivan v. Zebley, 493 U.S. 521, 530 (1990) (emphasis

in original).    Further, the evidence must show that a qualifying

impairment “has lasted or be expected to last for a continuous

period of at least 12 months.”      20 C.F.R. § 404.1525(c)(4).        Thus,

the physical findings used to establish that the claimed impairment

meets or medically equals a listing must persist “over a period of

time . . . established by a record of ongoing management and

evaluation.”    20 C.F.R. Pt. 404, Subpt. P, App. 1, § 1.00D.


                                    33
Case 2:20-cv-00068-B Document 20 Filed 03/19/21 Page 34 of 39    PageID #: 750



     An ALJ’s finding that a claimant’s impairments do not meet or

equal a particular Listing can be implied.              Hutchison v. Bowen,

787 F.2d 1461, 1463 (11th Cir. 1986); Keane v. Comm’r of Soc. Sec.,

205 F. App’x 748, 750 (11th Cir. 2006) (per curiam).                An ALJ’s

failure to expressly address whether a claimant meets a particular

Listing is not error where substantial evidence in the record

supports the conclusion that        the claimant does not meet the

Listing.     See Turberville ex rel. Rowell v. Astrue, 316 F. App’x

891, 893 (11th Cir. 2009) (per curiam); Barron v. Sullivan, 924

F.2d 227, 230 n.3 (11th Cir. 1991).

     Here,     the   ALJ   found   at    step   three     that   Plaintiff’s

impairments, when considered individually and in combination, do

not meet or medically equal any of the listed impairments in 20

C.F.R. Part 404, Subpart P, Appendix 1.         (Doc. 10 at 24).      The ALJ

wrote:

     In making this finding, I have given particular [sic] to
     Sections 1.00 et seq., Musculoskeletal Disorders.
     Despite the claimant’s combined impairments, the medical
     evidence does not document listing-level severity and no
     acceptable medical source has mentioned findings
     equivalent in severity to the criteria of any listed
     impairment, individually or in combination.

(Id. at 25).

     Plaintiff contends that various medical tests, procedures,

and diagnoses described in the record support a finding that her

lumbar spine impairments meet or medically equal the requirements

of Listing 1.04A.      In light of this evidence, Plaintiff posits


                                    34
Case 2:20-cv-00068-B Document 20 Filed 03/19/21 Page 35 of 39     PageID #: 751



that the ALJ’s “cursory explanation” at step three was insufficient

and requires remand.        (Doc. 13 at 16-17).

       Listing 1.04A provides:

       1.04 Disorders of the spine (e.g., herniated nucleus
       pulposus,   spinal    arachnoiditis,   spinal   stenosis,
       osteoarthritis,    degenerative   disc   disease,   facet
       arthritis, vertebral fracture), resulting in compromise
       of a nerve root (including the cauda equina) or the
       spinal cord. With:

       A. Evidence of nerve root compression characterized by
       neuro-anatomic distribution of pain, limitation of
       motion of the spine, motor loss (atrophy with associated
       muscle weakness or muscle weakness) accompanied by
       sensory or reflex loss and, if there is involvement of
       the lower back, positive straight-leg raising test
       (sitting and supine);

       . . . .

20 C.F.R. Pt. 404, Subpt. P, App. 1, § 1.04A.

       “Accordingly,   ‘[t]o     meet     Listing   1.04A,    Plaintiff   must

establish (1) evidence of nerve root compression characterized by

neuroanatomic distribution of pain, (2) limitation of motion of

the spine, (3) motor loss (atrophy with associated muscle weakness

or muscle weakness) accompanied by sensory or reflex loss, and (4)

positive straight-leg raising test (sitting and supine).’”               Cooper

v. Comm’r of Soc. Sec., 2019 U.S. Dist. LEXIS 118190, at *8-9,

2019   WL   3097541,   at   *3   (M.D.    Fla.   June   28,   2019)   (citation

omitted), report and recommendation adopted, 2019 U.S. Dist. LEXIS

117094, 2019 WL 3082950 (M.D. Fla. July 15, 2019).             “[T]he medical

criteria must be met for a period of twelve continuous months.”



                                         35
Case 2:20-cv-00068-B Document 20 Filed 03/19/21 Page 36 of 39   PageID #: 752



Castro v. Astrue, 2009 WL 1975513, at *4 (M.D. Fla. July 8, 2009).

     There is no question that certain aspects of Plaintiff’s

treatment   record   satisfy   particular    facets   of   Listing    1.04A.

Plaintiff points to record evidence of a herniated disc in her

lumbar spine with nerve root compression, as well as neuro-anatomic

distribution of pain and positive straight leg raising tests.

However, while there is evidence in the record that certain

criteria of Listing 1.04A are or may be met, Plaintiff has not met

her burden of demonstrating the existence of each criterion.

     Plaintiff does not cite, and the undersigned has not located,

record evidence demonstrating “motor loss (atrophy with associated

muscle weakness or muscle weakness) accompanied by sensory or

reflex loss” for a period of twelve continuous months.           During his

initial examination of Plaintiff on November 17, 2016, Dr. Holt

did state: “Her motor strength – she may have a little bit of

weakness on the left especially on extension of the great toe and

plantar flexion.”     (Doc. 10 at 368).       And, at Plaintiff’s next

visit on December 1, 2016, Dr. Holt stated: “She does have some

weakness now on plantar flexion.       She is at about 4+/5 as compared

to relatively normal strength originally.” (Id. at 366). However,

after Plaintiff’s second surgery less than two months later, a

physical examination at the hospital revealed that Plaintiff had

full range of motion and bilateral strength, and her fine and gross

motor function appeared to be intact.          (Id. at 373).       Dr. Holt


                                    36
Case 2:20-cv-00068-B Document 20 Filed 03/19/21 Page 37 of 39     PageID #: 753



also noted that Plaintiff was intact neurologically after her

second surgery, and during subsequent outpatient examinations as

well.   (See id. at 464, 499, 560, 562).          Indeed, after December 1,

2016, Dr. Holt’s records contain no findings of weakness.               Dr. Chu

also    consistently   noted    the    absence     of   focal     neurological

deficits, along with grossly normal gait and station and good

movement of all extremities.          (Id. at 262, 578, 605, 618).           In

addition, the Court has not located, and Plaintiff does not cite,

any evidence of atrophy.

       Moreover, although Plaintiff points to multiple positive

straight leg raising or Lasegue tests, the test results do not

specify whether the tests were conducted in sitting or supine

positions.    (See id. at 366, 368-69, 510, 631).               Listing 1.04A

requires positive straight leg raising tests from both the supine

and sitting positions.     See Cooper, 2019 U.S. Dist. LEXIS 118190,

at *13, 2019 WL 3097541, at *5 (stating that a claimant must

demonstrate positive sitting and supine straight leg raise tests

to meet Listing 1.04A); Miller v. Astrue, 2011 U.S. Dist. LEXIS

46325, at *15-16, 2011 WL 1598731, at *5 (M.D. Fla. Apr. 28, 2011)

(finding positive supine straight leg raise test accompanied by

negative straight leg raise test in sitting position insufficient

to satisfy Listing 1.04A).            The law is clear that it is not

sufficient   to   establish    some    of   the   criteria   of    a   Listing.

Plaintiff was required to establish all of the criteria.                    See


                                      37
Case 2:20-cv-00068-B Document 20 Filed 03/19/21 Page 38 of 39   PageID #: 754



Sullivan, 493 U.S. at 530.       This Plaintiff has failed to do, and

the evidence she relies upon is insufficient to demonstrate that

she meets or equals the requirements of Listing 1.04A.

     Although the ALJ did not explicitly reference Listing 1.04A

in his decision, the undersigned concludes that the ALJ implicitly

found that Plaintiff’s impairments do not meet or medically equal

Listing 1.04A.      First, the ALJ made clear that he had given

particular consideration to the Listings found under Section 1.00

(Musculoskeletal Disorders), which include Listing 1.04, and he

stated that “the medical evidence does not document listing-level

severity and no acceptable medical source has mentioned findings

equivalent in severity to the criteria of any listed impairment,

individually or in combination.”         (See Doc. 10 at 25).      Further,

in his analysis relating to Plaintiff’s RFC, the ALJ provided a

detailed   discussion    of   Plaintiff’s   treatment    for    lower   back

issues, the results of her lumbar spine MRIs, x-rays, and physical

examinations, and other relevant medical and other evidence.            (See

id. at 25-29).    Because the record evidence discussed in detail by

the ALJ does not demonstrate the existence of all of the specified

medical criteria for Listing 1.04A, substantial evidence supports

the ALJ’s implied finding that Plaintiff’s impairments do not meet

or equal the Listing.         Accordingly, Plaintiff has not met her

burden and cannot prevail on this claim.




                                    38
Case 2:20-cv-00068-B Document 20 Filed 03/19/21 Page 39 of 39   PageID #: 755



VIII.      Conclusion

     For   the   reasons    set   forth     herein,   and   upon     careful

consideration of the administrative record and memoranda of the

parties, it is hereby ORDERED that the decision of the Commissioner

of Social Security denying Plaintiff’s claim for a period of

disability and disability insurance benefits be AFFIRMED.

     DONE this the 19th day of March, 2021.

                                                /s/ SONJA F. BIVINS
                                          UNITED STATES MAGISTRATE JUDGE




                                    39
